Citation Nr: 0015906	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-27 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1995, in which the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran subsequently perfected an appeal of that decision.

In an April 1997 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty in the Republic of 
Korea during service.  His commendations include the Korean 
Service Medal with three bronze service stars and the 
Republic of Korea Presidential Unit Citation.  His duty 
assignment was with the 388th Engineering Pipeline Company.  

3.  The most probative medical evidence of record indicates 
that the veteran's does not have PTSD.



CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold requirement for a claim of entitlement to 
service connection for PTSD, is evidence of a well-grounded 
claim.  See 38 U.S.C.A. § 5107(a) (West 1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  To establish a well-grounded 
PTSD claim, the veteran must submit medical evidence of a 
current disability, lay evidence of an in service stressor, 
and medical evidence of a nexus between service and the 
current PTSD disability.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Caluza, supra.  For purposes of determining 
whether a claim is well grounded, the evidence submitted is 
generally presumed to be credible.  See Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  The veteran has asserted 
stressors due to service in Korea with the 388th Engineering 
Pipeline Company, and a VA physician has diagnosed him with 
PTSD, presumably as a result of several Korean military 
experiences he related at the examination.  Presuming this 
evidence to be credible, as required for well-groundedness 
purposes, the Board finds that the veteran has submitted a 
well-grounded claim of entitlement to service connection for 
PTSD.   

Service connection for PTSD may be granted where the record 
shows a current, medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen v. Brown, supra.  In determining whether 
service connection is warranted for a disability, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
The Court has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999).

In the present case, despite repeated requests from the RO, 
the National Personnel Records Center (NPRC) has been unable 
to locate the veteran's service medical records, other than 
his separation examination report from November 1953.  His 
Form DD 214 reveals that he served in the 388th Pipeline 
Company in Korea during service.  Through statements in the 
record the veteran revealed that he served in the merchant 
marines from discharge until 1969 at which time he retired.  

The post-service medical evidence of record shows that the 
veteran was hospitalized in 1966 and again in 1975 at a 
private facility for complaints of crying spells, depression, 
difficulty sleeping, and confusion.  Both hospitalizations 
resulted in diagnoses of depressive neurosis, and were 
attributed to domestic problems and recent deaths of family 
and friends, respectively.  No mention of the veteran's war 
experiences is made in these records.  Outpatient and 
hospitalization records from various VA facilities from 1984 
to 1993 show treatment for several physical complaints as 
well as depressive neurosis, depressive anxiety, and 
generalized anxiety disorder based on the veteran's 
complaints of depression, anxiety and difficulty sleeping.  
Again no mention of service is made in these records.  All of 
these medical records show prescriptions for anti-anxiety or 
anti-depressant medications.

On March 6, 1995, the veteran was given a VA psychiatric 
examination by Dr. D.D., a clinical psychologist, in keeping 
with his claim of entitlement to service connection for PTSD.  
As part of the evaluation, Dr. D.D. administered several 
psychiatric tests to the veteran, including the Mississippi 
scale for combat-related PTSD and the Multiaxial Inventory II 
(MCMI-II).  The MCMI-II showed low self-esteem and dependence 
on others as well as high anxiety scores and high depression 
scores.  The Mississippi scale resulted in a score of 99, the 
cut off score for combat-related PTSD generally being 107.  
Dr. D.D. noted that this was difficult to interpret, but felt 
that the tests were valid and fair representation of the 
veteran's condition.  

On clinical examination, the examiner noted the veteran's 
history of psychiatric hospitalization in the 1960's.  The 
veteran reported stressors of being shot at, bombed, having a 
fuel tank blow up and burn for thirty days, and being shot at 
and falling off a tank injuring his face.  He reported 
symptoms of difficulty sleeping, anxiety, and "nervousness" 
since Korea, and various physical problems.  The veteran also 
stated that he enjoyed serving in the Army and only got out 
because the pay was too low and further noted no difficulties 
watching war movies.  Based on the testing and the clinical 
examination, Dr. D.D. determined that the symptoms described 
by the veteran as well as the testing do not show PTSD, and 
diagnosed the veteran with generalized anxiety disorder with 
notable somatic concerns and a dysthymic disorder.

On March 22, 1995, only two weeks after Dr. D.D.'s 
examination, VA physician, Dr. R.O., examined the veteran for 
a psychiatric disorder.  No explanation for this second 
examination is provided.  Dr. R.O.'s examination report 
contains virtually the same information noted in Dr. D.D.'s 
report.  The veteran noted the same stressors, service in the 
merchant marines, and again reported enjoying the Army and 
getting out due to low pay.  He also reported that after 
settling back in his home situation after discharge he had 
flashbacks, sleepwalking, nightmares, and choked his wife 
after waking from a nightmare.  He also reported uncontrolled 
crying and aimless wandering.  Later in the examination 
report it notes that the veteran reported flashbacks and 
nightmares within one year of discharge from Korea.  Dr. R.O. 
examined the psychiatric test results, and determined that 
despite the veteran's combat stress score of 99, below the 
cut off for PTSD on the Mississippi sale, in his opinion the 
veteran's proper diagnosis was PTSD, delayed.

Because of the conflicting diagnoses, and because the 
sufficiency of the symptoms for a diagnosis of PTSD is a 
medical determination, the Board remanded the case to the RO 
so that Dr. R.O. could clarify the basis for his diagnosis of 
PTSD.  Upon remand, Dr. R.O. was unavailable and the veteran 
was examined by another VA physician, Dr. H.K., instead.  

In September 1999, VA examiner, Dr. H.K., interviewed the 
veteran to clarify the proper diagnosis for his psychiatric 
disorder.  The examination report notes the prior two 
examiner's conflicting conclusions regarding the proper 
diagnosis for the veteran's symptoms, and reported that the 
claims file was reviewed.  The veteran reported the same 
stressors as noted in the prior examinations, and again noted 
his enjoyment of the Army and his departure only for monetary 
reasons.  The veteran's history in the merchant marines was 
noted as well as his reported retirement due to nerves, 
dizziness, trouble sleeping and trouble eating.  The veteran 
reported current symptoms of depression, crying spells, and 
suicidal ideation.  He denied hallucinations or homicidal 
ideations.  Dr. H.K. reviewed the veteran's 1966 and 1975 
medical records, noting the name of the hospital and that he 
was treated for depression with no mention of Korea at that 
time, and reviewed his test results, including his 
Mississippi scale score of 99.  The examiner noted that the 
veteran had memory problems and confusion, with a somewhat 
limited intellect.  Objectively, there was no thought 
disorder, and speech was coherent and logical.

After reviewing the evidence and interviewing the veteran, 
Dr. H.K. concluded that the veteran showed anxiety and 
depression but that he could not relate these to service.  He 
diagnosed the veteran with an anxiety disorder, not otherwise 
specified, and depression, not otherwise specified.

Considering the medical evidence of record, the Board finds 
the medical conclusions of the two VA examiners who 
determined that the veteran did not suffer from PTSD are more 
probative than the finding by Dr. R.O.  In his report, Dr. 
R.O. provides no explanation as to why the veteran's score on 
the Mississippi scale is not indicative that the veteran does 
not suffer from PTSD.  Moreover, he does not identify what 
symptoms he relies on for his diagnosis, but merely concludes 
that PTSD is the proper diagnosis.  Additionally, the 
flashbacks, nightmares, and sleepwalking reported by the 
veteran during the examination were noted to have taken place 
shortly after discharge and not at the time of his evaluation 
by Dr. R.O., thus making a current diagnosis of PTSD based on 
these symptoms less probative.  

Drs. H.K. and D.D. rely on the psychiatric test results from 
the Mississippi scale which indicate that the veteran does 
not have combat-related PTSD, and note his enjoyment of his 
Korean service and the Army.  They also conclude, based on 
the symptomatology, that the veteran does not meet the 
criteria for a diagnosis of PTSD, but rather, implicitly find 
his symptoms to more nearly approximate depression and 
anxiety.  Moreover, Dr. H.K.'s report contains the most 
comprehensive review of the evidence, as he reviewed not only 
the evidence before the other two examiners, but also 
considered both of their reports before making his decision.  
Therefore, the preponderance of evidence weighs against the 
claim, and the evidence in this case is not so evenly 
balanced as to require application of the benefit of the 
doubt doctrine. 38 U.S.C.A. § 5107(b).  Consequently, the 
Board finds that the most probative medical evidence of 
record fails to diagnose PTSD based on the veteran's averred 
symptoms and military stressors.

Based on the above, even assuming all the veteran's 
identified stressors could be verified as having actually 
occurred, the veteran still would not meet the criteria for 
an award of service connection for PTSD.  Accordingly, a 
discussion of whether or not the veteran's stressors are 
verified is not necessary, and the Board finds that the 
veteran's claim of entitlement to service connection for PTSD 
is denied.



ORDER

Entitlement to service connection for PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

